ACCEPTED
                                                                                                          04-15-00096-CV
                                                                                               FOURTH COURT OF APPEALS
                                                                                                    SAN ANTONIO, TEXAS
                                                                                                      3/5/2015 3:38:03 PM
                                                                                                            KEITH HOTTLE
                                       Cause No. 2014-CI-03033                                                     CLERK


MOAB CONSTRUCTION                                §                    IN THE DISTRICT COURT
                                                 §
v.                                               §                    407th JUDICAL FILED IN
                                                                                     DISTRICT
                                                                              4th COURT OF APPEALS
                                                 §                               SAN ANTONIO, TEXAS
ALS 88 DESIGN BUILD, LLC                         §                     BEXAR 03/5/2015
                                                                             COUNTY,     TEXAS
                                                                                       3:38:03 PM
                                                                                   KEITH E. HOTTLE
                                  AMENDED NOTICE OF APPEAL                              Clerk

       Now Comes, ALS 88 Design Build, LLC, and files this Amended Notice of Appeal as follows:

                                                        I.

       This suit involves a claim for damages by MOAB Construction Company, Inc. arising out of a

construction project wherein ALS 88 Design Build, LLC was hired as a licensed and registered Architect

to provide specifications and design plans for the project. MOAB terminated the services of ALS 88

Design Build, LLC and thereafter filed this suit. ALS 88 Design Build, LLC filed a motion to dismiss

MOAB Construction Company’s claims pursuant to Tex. Civ. Prac. & Rem. Code §150.002(b) & (e),

asserting the certificate of merit filed by MOAB to support its claims failed to comply with the

mandatory requirements of §150.002(b).

       At a hearing on the motion preceding a trial on the merits on February 23, 2015, the trial court

denied the motion and ALS 88 Design Build, LLC gave oral notice of interlocutory appeal; Tex. Civ.

Prac. & Rem. Code §150.002(f) provides for an immediate interlocutory appeal from an order granting

or denying a motion to dismiss under this chapter. Thereafter a written notice of interlocutory appeal and

emergency motion to stay jury trial was filed.

       This court denied the emergency motion to stay the jury trial of this case on February 27, 2015

and thereafter the trial of this case commenced on March 2, 2015. A jury returned a verdict on March 5,

2015 in favor of Moab Construction Company, Inc. against ALS 88 Design Build, LLC. Thereafter ALS

88 Design Build, LLC gave oral notice of appeal; ALS 88 Design Build, LLC now files this amended

notice of appeal from the jury verdict and judgment (not yet entered) in favor of Moab Construction

Company, Inc. in the above styled and numbered appeal.
      Respectfully submitted this the 5th day of March, 2015.

                                   Regina Bacon Criswell
                                   Attorney and Counselor at Law
                                   Carriage Place
                                   7803 Bent Briar
                                   San Antonio, Texas 78250

                                By: /S/Regina Bacon Criswell
                                   SBN: 01496580
                                   (210) 775-1155 (ofc)
                                   (210) 251-2071 (fax)

                                       CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the above and forgoing was served in
accordance with the Texas Rules of Appellate Procedure on the persons listed below in the
manner indicated.

Tom Hall                       Via e-file
Attorney for MOAB Construction Company, Inc.


                                    /S/Regina Bacon Criswell
                                   REGINA B. CRISWELL